In this case, which was a report of auditors in an action of book account referred in this court, the party, against whom the report was made, moved to recommit the same to the auditors, which motion, on hearing, was overruled. The court held the party still entitled to the usual time, under the rule, for filing exceptions, after the motion to recommit was disposed of, upon the double ground, that, until that time it could not be known that the party would be driven to his exceptions, and, also, that by filing exceptions, he virtually waived his motion to recommit. Such, the court remarked, is the rule in chancery, in New York, in regard to exceptions to the report of the master, and we think it the most convenient rule in practice.